1                                        IN THE UNITED STATES DISTRICT COURT
2                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
3
4
     ___________________________________
5    KIP SIDES,                                                                  No. 4:15-cv-03893-HSG
6    Plaintiff,
                                                                                 ORDER APPROVING
                                                                                        DENYING
7    vs.                                                                         PRESENTATION BY PLAINTIFF
                                                                                 USING THE COURTROOM AV
8    CISCO SYSTEMS, INC. and UNITED S                                            YSTEM FOR MARCH 14, 2019
     HEALTHCARE, MOTION HEARING
9    Defendants.
10   ___________________________________

11
12            Plaintiff may use the Audio Visual system available in the courtroom in the Motion Hearing. The

13   Motion hearing is scheduled to take place at 2:00 p.m., or as soon thereafter as the matter may be heard,

14   before Honorable Judge Haywood S. Gilliam, Jr. in the United States District Court, Northern District
                                                    th

15   California, located in Courtroom 2, 4 Floor, 1301 Clay Street, Oakland, California 94162.

16
              IT IS SO ORDERED.                                                ISTRIC
17                                                                      T ES D         TC
18
     Dated: March 01, 2019.
            3/4/2019                                                  TA
                                                              ______________________________________
                                                                                                             O
                                                                    S




                                                              HONORABLE HAYWOOD S. GILLIAM, JR.
                                                                                                              U
                                                                   ED




19                                                            UNITED STATES DISTRICT JUDGE                     RT
                                                               UNIT




                                                                                         D
20
                                                                                    DENIE                               R NIA

21
                                                                                                                   r.
                                                                                                        illiam J
                                                               NO




22                                                                                             d S. G
                                                                                    H a y wo o
                                                                                                                        FO



                                                                         J u d ge
                                                                RT




23
                                                                                                                   LI




                                                                        ER
                                                                   H




                                                                                                              A




                                                                             N                                 C
24
                                                                                 D IS T IC T              OF
                                                                                       R
25
26
27
28
                                                         Page 4 of 4
     Request for Court Order to Make Presentation                                            Case No. 4:15-cv-03893-HSG
